      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 1 of 32



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

NEXT TECHNOLOGIES, INC.,

                              Plaintiff,                            OPINION AND ORDER
       v.
                                                                          19-cv-217-wmc
BEYOND THE OFFICE DOOR LLC d/b/a
BTOD.COM,

                              Defendant.


       Plaintiff Next Technologies, Inc. (“Next”) and defendant Beyond the Office Door

LLC (“BTOD”) are in the business of selling office furniture, including standing desks.

BTOD also posts online product reviews of office furniture on its blog, “The Breakroom

Blog.” (Def.’s PFOF (dkt. #38) ¶ 2.) In this lawsuit, Next claims that BTOD defamed its

products in two reviews, as well as tortiously interfered with existing and potential

contractual relationships.1 On the same day that BTOD filed a motion for summary

judgment on all of plaintiff’s claims (dkt. #21), plaintiff moved to amend its complaint to

add a Lanham Act claim (dkt. #25).         For the reasons discussed below, the court will deny

plaintiff’s motion to amend its complaint and grant defendant’s summary judgment

motion.




1
  Plaintiff originally filed suit against two defendants -- BTOD and Gregory Knighton, the owner
of BTOD. (Compl. (dkt. #2) 1.) However, on May 4, 2020, the parties submitted a joint
stipulation of dismissal of all claims against Knighton personally. (Joint Stip. of Dismissal (dkt.
#42).) As reflected in the caption above, the court granted this motion and dismissed Knighton.
(Order (dkt. #43).)
       Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 2 of 32



                                             FACTS2

       A. Terra Article

       On November 1, 2017, BTOD posted a product review article entitled “Top 8

Problems and Solutions with NextDesk Terra Standing Desk” (the “Terra Article”).

(Compl., Ex. A (dkt. #2-1) 2.) The review was authored by Greg Knighton, the owner of

BTOD. (Id.) The parties do not dispute the contents of the article, but do dispute the

accuracy of various facts asserted in the article, which are summarized below.


       1. Stability

       The Terra article includes a section with the heading of “Stability Issues At All

Heights,” which states in part that “the NextDesk Terra had great lateral stability. . . .

Unfortunately, the front to back rocking motion was the worst I have tested. . . . This

flexing was so bad that it was noticeable when the desk was at sitting height.” (Id. at 3.)

The article also includes an embedded youtube video. (Id.; Def.’s PFOF (dkt. #38) ¶ 16.)

According to defendant BTOD, the video “provides visual context for the ‘front to back

rocking motion’ described in the Terra Article.” (Def.’s PFOF (dkt. #38) ¶ 17.) Further,

defendant maintains that Knighton tested the Terra’s front-to-back stability at heights

most consumers use and found similar stability issues through all useable heights, including

a rocking motion that Knighton observed and felt was the worst he had seen. (Def.’s Supp.


2
  The following facts are drawn from the parties’ proposed findings of facts, and the responses and
replies to those proposed facts. (See Def.’s Reply to Pl.’s Resp to Def.’s Proposed Findings of Fact
(hereinafter “Def.’s PFOF”) (dkt. #38); Def.’s Resp. to Pl.’s Supp. Proposed Findings of Fact
(hereinafter “Pl.’s Supp. PFOF”) (dkt. #39); Def.’s Supp. Proposed Findings of Fact (hereinafter
“Def.’s Supp. PFOF”) (dkt. #40).) If not otherwise indicated, the facts summarized below are
undisputed for the purposes of summary judgment.


                                                 2
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 3 of 32



PFOF (dkt. #40) ¶¶ 11-12.)

       In response, plaintiff asserts the following:     (1) Knighton did not take any

measurements of the alleged rocking motion; (2) the Terra does not have stability issues;

(3) Knighton admitted that he did not level the desk; and (4) plaintiff conducted a test of

stability of the Terra at 32 inches and 42 inches without experiencing any issues with

stability. (Def.’s PFOF (dkt. #38) ¶ 17.)


       2. Color

       The next section of the article was titled “Mismatched Color Frame/Feet” and states:

              When going through the options at checkout, I decided to go
              with the more expensive silver gloss finish option. . . . When I
              received the desk, the first thing I noticed was how different
              the colors were on the columns compared to the feet, cross
              support and upper supports. The only parts that had a high
              gloss finish were the parts that NextDesk makes for the Terra.
              This meant the big vertical portion of the frame is a completely
              different color.

(Compl., Ex. A (dkt. #2-1) 4.) This picture was also embedded in the article:




                                             3
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 4 of 32




(Id.) Defendant explains that it considers the columns or “legs” of a standing desk to be

part of a desk’s “frame.” (Def.’s Supp. PFOF (dkt. #40) ¶ 13.)

       Plaintiff agrees that the photo accurately depicts the Terra desk in the silver gloss

finish, but contends that the lifting columns and the aluminum frame are the same color -

- silver. (Def.’s PFOF (dkt. #38) ¶ 9.) Plaintiff also acknowledges that the lifting columns

have a different finish than the desk’s other metal components, but disputes that this means

that the “frame” is mismatched. (Pl.’s Opp’n (dkt. #31) 12.) According to plaintiff, the

“frame” of a standing desk includes only “the metal parts other than the lifting columns,”

meaning the “frame” of the Terra is a consistent gloss finish in silver. (Id. at 12; Schmit

Decl. (dkt. #31-1) ¶ 11.) Finally, plaintiff points out that Knighton only ordered one color

and, therefore, had no basis to determine whether the other colors offered were



                                             4
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 5 of 32



“mismatched.” (Def.’s PFOF (dkt. #38) ¶ 9.)


       3. Anti-Collision Protection

       The article also states that the Terra Desk lacks an anti-collision system. (Compl.,

Ex. A (dkt. #2-1) 6.)     According to defendant, such a system “disables the lifting

mechanism if a standing desk comes into contact with stationary objects while lifting or

lowering.” (Def.’s PFOF (dkt. #38) ¶ 23.) Plaintiff offers a different definition, stating

that an anti-collision system “enables the desk to stop and reverse course if the Terra

encounters a solid object when being raised or lowered.” (Id.) However, the parties’

dispute is over more than mere definitions.

       In particular, defendant states that the technology used by the Terra desk required

a small plug, called a “dongle,” which when inserted into a port on the control panel

enabled the anti-collision feature, and the Terra desk reviewed by Knighton did not include

a dongle. (Id. ¶¶ 25-27.) Plaintiff acknowledges that at one point the Terra desk did require

a dongle for its anti-collision feature, and further acknowledges that the desk inspected by

Knighton did not have one. (See id.) However, plaintiff maintains that before January 1,

2017, and in particular, before Knighton’s purchase of the Terra, Next had arranged for

the controller to be programmed with an anti-collision function, meaning a dongle was no

longer required to enable it. (Id.) Without disputing this assertion, defendant disputes

plaintiff’s assertion that the Terra reviewed by Knighton did not require a dongle for anti-

collision functions on two grounds. First, “[u]pon information and belief,” rather than

citation to evidence, defendant states that the controller for Defendants’ Terra is stamped

“2014.” (Id. ¶ 26.) Second, even assuming a dongle was not required, defendant points

                                              5
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 6 of 32



out that Knighton testified to conducting an anti-collision test by pushing down on the

corners while it was raising or lowering to see if would stop and concluded that it did not

have collision avoidance. (Def.’s Supp. PFOF (dkt. #40) ¶ 14; Knighton Dep. (dkt. #31-

12) 206:17-20.)


       4. Overload Protection

       Plaintiff further takes issue with the assertion that the Terra has “no overload

protection.” (Compl., Ex. A (dkt. #2-1) 6.) According to defendant: (1) “overload

protection” is “a feature that disables the lifting mechanism of a standing desk if it

encounters weight substantially in excess of the listed lifting capacity”; (2) the Terra’s

maximum lifting capacity is 315 pounds; (3) in testing the Terra, Knighton placed 360

pounds on the desk and the lifting mechanism still engaged; and (4) because the lifting

mechanism engaged even when the desk was loaded with weight exceeding the stated lifting

capacity, Knighton concluded that was no evidence of an overload protection feature.

(Def.’s PFOF (dkt. #38) ¶¶ 18-22.)

       Plaintiff does not appear to dispute defendant’s third point, but disputes the

remaining facts. (See id.) First, plaintiff disagrees with defendant’s definition of “overload

protection” -- according to plaintiff, “overload protection” prevents a standing desk from

lifting weight that would exceed the operational capacity of the mechanical components, not

the listed weight capacity. (Id. ¶ 18.) Second, plaintiff represents that the Terra has a

maximum lifting capacity greater than 315 pounds, and that the desk can lift in excess of

400 pounds before the overload protection engages. (Id. ¶ 20.) Finally, plaintiff explains

that when the loaded weight exceeds the desks operational capacity, the overload protection

                                              6
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 7 of 32



system is engaged. (Id. ¶ 21.) Specifically, an error message of E02 or E03 is displayed on

the controller when this occurs. (Id.) In response to these facts, defendant simply reiterates

that Knighton’s testing revealed no overload protection system and argues that plaintiff’s

proffered evidence does not contradict defendant’s statements in the Terra article. (Id. ¶¶

19-22.)


       5. Website Information

       The article includes a section titled “Inaccurate Information Throughout the

NextDesk.com Website,” maintaining that “[t]here was a ton of content surrounding the

use of recycled aluminum” but the Terra uses the DL4 Linak column, which “has only been

constructed from steel.” (Compl., Ex. A (dkt. #2-1) 3.) The section continues by stating:

“No matter what I said to them about Linak and the series being used, they maintained a

firm stance on the Terra being an aluminum product. It wasn’t until I called and left a

message for management that someone at NextDesk acknowledged this was incorrect. . . .

Going to NextDesk will likely leave you with over-hyped marketing, that is dated or just

plain wrong.” (Id.)

       The parties agree that the feet, cross supports, and upper supports of the Terra are

made of aluminum. (Def.’s PFOF (dkt. #38) ¶ 10.) The parties further agree that the

lifting columns are made from steel. (Id. ¶ 11.) They otherwise fail to agree on all other,

material proposed facts related to the desk’s makeup. (See id. ¶¶ 12-13.)

       Knighton represents that he made “multiple attempts to verify that [the] upright

columns of the Terra were composed of steel as opposed to aluminum.” (Id. ¶ 12; Knighton

Decl. (dkt. #26) ¶ 3.) Plaintiff purports to dispute this, but fails to point to any evidence

                                              7
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 8 of 32



contradicting Knighton’s testimony. (Def.’s PFOF (dkt. #38) ¶ 12.) Defendant also

attaches a chat conversation in which Knighton posed a series of questions to a Next

representative:

              Q. Hi Robert. I was just chatting with Christopher. . . I asked
              him if the uprights of the NextDesk Terra are steel or
              aluminum.
              A. They are aluminum, with some steel parts inside.
              Q. So the outer frame/column is made from steel?
              A. I believe that it is made of aluminum.
              Q. Can you verify that.
              A. I just verified that with my director.

(Id. ¶ 13; Knighton Decl., Ex. 12 (dkt. #26-1) 1.)         Plaintiff does not dispute the

authenticity of the reproduced chat conversation, but does dispute that the chat shows

that Next communicated incorrect information. (See Def.’s PFOF (dkt. #38) ¶ 13.) In

particular, plaintiff again maintains that the “frame” does not include the lifting columns,

and that under this definition the “frame” is in fact made from aluminum. (Id.) Defendant

replies that it (and Knighton) consider the columns to be part of the frame. (Id.; Def.’s

Supp. PFOF (dkt. #40) ¶ 13.)


       6. Call with “Management”

       As noted above, Knighton wrote in the Terra article that “[i]t wasn’t until I called

and left a message for management that someone at NextDesk acknowledged [information

on its website] was incorrect.” (Compl., Ex. A (dkt. #2-1) 3.) The parties do not appear

to dispute that Knighton spoke with an individual named “Christopher” regarding the

purportedly inaccurate information.     (Pl.’s Supp. PFOF (dkt. #38) ¶ 21.)        Plaintiff,

however, maintains that Next only employed one person named “Christopher” in 2017,


                                             8
       Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 9 of 32



and he was not a manager or with management. (Id.) Plaintiff further states that no one

from Next’s management apologized to Knighton for inaccuracies on Next’s website. (Id.

¶¶ 22-23.)3 Nevertheless, Knighton testified at his deposition that he spoke with someone

named “Christopher” at Next, who apologized for management. (Id. ¶¶ 21-23 (citing

Knighton Dep. (dkt. #31-12) 184:23-185:1).)


       7. Price

       Finally, the article states that the Terra Standing Desk has a “high price tag,”

“[s]tarting at over $1600 with shipping included.”              (Compl. Ex. A (dkt. #2-1) 8.)

Defendant maintains that it paid over $1,600 for the Terra, with shipping included. (Def.’s

PFOF (dkt. #38) ¶ 28.) Plaintiff responds that the price of the Terra starts at $1,497, and

Knighton purchased a color and finish adding an extra charge of $97. (Id.)



    A. EvoDesk Article

       On January 16, 2018, BTOD posted a separate review of the EvoDesk, another

Next product, titled “Top 6 Problems and Solutions for the EvoDesk Standing Desk.”

(Compl., Ex. C (dkt. #2-1) 2.) The article was again authored by Knighton and was posted

on The Breakroom Blog. (Id.) As with the Terra article, the parties dispute the accuracy

of specific statements made in the article.




3
  There is some question as to the relevance of this proposed fact, as the Terra article never claimed
someone from Next “apologized,” only that the representative acknowledged that the website
information was incorrect.


                                                  9
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 10 of 32



   1. Manufactured in China

       To begin, the article states that the EvoDesk “features JieCang Linear technology

for the frame. . . . While the OEM [original equipment manufacturer] JieCang offers one

of the better Chinese made standing desks, the problems their frames possess could

potentially be a deal breaker.” (Compl. Ex. C (dkt. #2-3) 2.) In apparent support, the

article notes that “[o]ne of the most common issues with the JieCang frame and Chinese

standing desks in general is over lubrication,” and “[a] common problem we have found

among all Chinese desks tested has been their low quality electronics.” (Id. at 3, 5.) At

the same time, the parties agree that: parts of the EvoDesk are manufactured in China;

the desktop surface is manufactured in the United States; and the desk is assembled in the

United States. (See Def.’s PFOF (dkt. #38) ¶¶ 32-34.)


       2. Over Lubrication

       As for the assertion of “Over Lubrication,” the EvoDesk article includes a section

under that title, stating that “[a]fter cycling the EvoDesk only a handful of times you will

start to see the white lubricant building up on the outside of the columns.” (Compl. Ex. C

(dkt. #2-3) 3.) The article also includes this picture with the caption “White build up

from lubrication in columns”:




                                            10
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 11 of 32




(Id.; Knighton Decl., Ex. 16 (dkt. #26-5) 1.)) The article continues to assert that: “The

over lubrication problem didn’t just exist in the glides. This was a problem throughout the

entire frame.” (Compl. Ex. C (dkt. #2-3) 3.)

       According to defendant, the picture shows that lubrication in the EvoDesk does not

remain centrally located at the glides but is deposited along the length of the lifting column.

(Def.’s PFOF (dkt. #38) ¶ 37.) To this, plaintiff responds: (1) “Jiecang does not have

issues with over lubrication on its lifting columns which are incorporated on the Evodesk”;

(2) “Jiecang uses specialized equipment that dispenses a specific amount of lubricant and

then our quality control personnel perform visual inspections”; and (3) “Jiecang has not

received complaints or issues from companies to which it supplies lifting columns about

over lubrication. Jiecang’s components are not over lubricated.” (Id.) Defendant does not

dispute plaintiff’s proffered facts, but rather contends that they do not contradict its own


                                              11
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 12 of 32



facts demonstrating the lubrication of the EvoDesk evaluated by Knighton. (Id.)


       3. Cost Savings

       The article next explains that the EvoDesk uses a “two board design from JieCang”

mainly for “cost savings.” (Compl. Ex. C (dkt. #2-3) 5.) The parties agree that plaintiff

did not design or manufacture the two board system used in the EvoDesk. (Def.’s PFOF

(dkt. #38) ¶¶ 39-40.) However, plaintiff states that “Jiecang splits the circuit boards into

two pieces solely for the purpose of efficiency and production capacity,” arguing “[t]he

implication that Jiecang uses this system because it is lower quality is false.” (Id. ¶ 38.)

Defendant does not appear to dispute plaintiff’s first statement, but disputes that the

EvoDesk article states or implies that the two board system is “cheap” or “lower quality.”

(Id.) Defendant further asserts Knighton’s opinion that JieCang’s use of a two board

system was primarily for cost savings was based on his conversation with an experienced

electronics manufacturer. (Def.’s Supp. PFOF (dkt. #40) ¶ 15.)


       4. Mount Accessories

       Finally, plaintiff challenges the EvoDesk article statement that “[l]ooking at the T

base design of the EvoDesk, where this frame is placed [is] a problem for users who plan

to mount accessories.” (Compl. Ex. C (dkt. #2-3) 6.) Defendant claims this statement is

based on its own findings and conclusions that the design of the EvoDesk could be a

problem for those who plan to mount accessories from a brand other than EvoDesk. (Def.’s

PFOF (dkt. #38) ¶ 43.)       Defendant further asserts that, in Knighton’s experience,

customers who purchase standing desks will sometimes purchase accessories for the desks



                                            12
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 13 of 32



through Amazon. (Def.’s Supp. PFOF (dkt. #40) ¶ 16.) Yet plaintiff points out that

Knighton did not test or mount any accessories on the EvoDesk and, therefore, had no

basis to find that a problem would arise with mounting accessories on the desk. (Def.’s

PFOF (dkt. #38) ¶ 43.) Defendant counters that no test or mount accessories were

required to see that mounting accessories to the EvoDesk could be problematic based on

its design. (Id.)



   B. Public Dispute Regarding Quality of Standing Desks

       In 2013 and 2015, The Wirecutter magazine also included reviews of various

standing desks, including Next’s products. In 2013, Wirecutter named the Terra as its “top

pick standing desk.” In 2015, however, Wirecutter changed its top pick standing desk to

the Ergo Depot Jarvis desk. In the latter article, Wirecutter explained that Terra was

superior in fit and finish to the Ergo Depot Jarvis, but ultimately concluded that “for most

people, the Jarvis offers all of the benefits of the Terra for less than half the price.” (Def.’s

PFOF (dkt. #38) ¶ 61.) In response to the 2015 review, Next dismissed the legitimacy of

Wirecutter and accused it of engaging in deception and making “advertisements look like

journalism.” (Id. ¶ 57.) Next also dismissed reviews from BTOD, stating “[t]he company

built a business around promoting false reviews that bash competitors and redirect buyers

to their products.” (Id. ¶ 65.)

       Next also published its own reviews of products, including a review of the VertDesk

V3 sold by BTOD. (Id. ¶ 63.) In the review, Next writes: “We don’t normally write

reviews, but sometimes it’s necessary to put bad people in their place. Apparently the folks

at BTOD were never taught that people who live in glass houses shouldn’t throw stones.”
                                               13
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 14 of 32



(Id. ¶ 64.) Next also includes favorable quotations from product reviews on its website.

(Id. ¶ 52.) For example, Next reproduces:


      •   A quotation from Maximum PC that states the following about the Terra:
          “Score of 100 – Kick Ass! Absolute best-in-class adjustable desk you can buy. .
          . there’s no other sit/stand desk [were] ever used that was this well made.” (Id.
          ¶ 53.)

      •   A quotation from Digital Trends that describes the Terra as “[o]ur favorite high-
          tech standing desk. Terra truly shines thanks to its superior build quality,
          gorgeous design, and sturdy construction. [It’s] clean, sophisticated, and wildly
          dapper.” (Id. ¶ 54.)

      •   A quotation that describes the EvoDesk as “the Lamborghini of standing
          desks.” (Id. ¶ 55.)

      •   A quotation from PC GAMER describing the EvoDesk as stable, smooth, and
          “a potent and well-designed sit/stand gaming desk.” (Id. ¶ 56.)

      More generally, Next advertised its company and products in the following ways:


      •   Promotes itself as “a leading innovator in the design and manufacture of power
          adjustable height desks” that “has a high rate of customer satisfaction with its
          delivery of both products and services to its customers.” (Def.’s PFOF (dkt.
          #38) ¶ 44.)

      •   Describes the Terra as “the most awarded desk ever” and an “awe-inspiring”
          desk that “looks beautiful and works beautifully.” (Id. ¶ 45.)

      •   Provides on its website that “[t]he goal was simple: to create a new line of
          adjustable height desks with more stability and more capacity than ever
          before.” (Id. ¶ 46.)

      •   Describes the EvoDesk as an “innovation leader” and “the most stable and
          powerful desk ever,” with “designs that stir the soul.” (Id. ¶ 47.)




                                            14
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 15 of 32



                                         OPINION

I. Motion to Amend Complaint

       As noted, plaintiff filed a motion for leave to amend its complaint on January 31,

2020 -- the same day that defendant filed its motion for summary judgment. (Dkts. #21,

25.) Plaintiff’s proposed amendment seeks to add a Lanham Act claim for alleged unfair

competition by defendant. (Pl.’s Proposed Am. Compl. (dkt. #25-2) 24.) Specifically,

plaintiff’s proposed complaint alleges that defendant purchased “bad backlinks” and

intentionally directed them to Next’s websites. (Id.)

       Unless entitled to amend its pleading as a matter of course or obtains the opposing

party’s written consent, a party may only amend its pleading with the court’s leave, Fed.

R. Civ. P. 15(a)(2), although leave should be freely given “when justice so requires.” Id.

Even so, where a party seeks leave to amend its pleading after the expiration of the deadline

to amend pleadings embodied in the court’s scheduling order, federal courts may require

the party to show “good cause,” as is the standard under Rule 16 to modify a schedule. See

e.g., Trustmark Ins. Co. v. General & Cologne Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005)

(“To amend a pleading after the expiration of the trial court’s Scheduling Order deadline

to amend pleadings, the moving party must show “good cause.”).

       Here, plaintiff argues that the court should permit it to amend its complaint

because: (1) it did not learn of defendant’s allegedly unlawful marketing tactics until

December of 2019; (2) it then worked diligently to confirm it had a good faith basis to

assert new claims; (3) once confirmed a good faith basis existed, it promptly drafted and

filed an amended complaint; (4) there has been no undue delay or dilatory motive in


                                              15
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 16 of 32



seeking the amendment now; and (5) defendant would not be unduly prejudiced by the

amendment. (Mot. to Am. Compl. (dkt. #25) 1-4.) In opposing this motion, defendant

argues that: (1) plaintiff fails to proffer “good cause” for leave to amend its complaint; and

(2) defendant would suffer significant prejudice if the court permitted plaintiff to do so.

(Def.’s Opp’n (dkt. #29) 5-6.)

       Although plaintiff’s request comes long after this court’s August 22, 2019, deadline

to amend pleadings established in the scheduling order for this case, that order provides

that after the deadline is past, the Rule 15 standard applies. (Order (dkt. #18) 2.) Still,

the Rule 15 standard -- although less restrictive than the Rule 16 “good cause” standard --

is not toothless, and a request to amend may be denied on several grounds, including undue

delay, undue prejudice to the party opposing the motion, or futility of the

amendment. Sound of Music v. Minnesota Mining and Manufacturing Co., 477 F.3d 910, 922-

23 (7th Cir. 2007). Whether to grant a party leave to amend its pleadings is a decision

left to the district court's discretion as justice requires. Hudson v. McHugh, 148 F.3d 859,

864 (7th Cir. 1998).

       Both plaintiff’s delay and the unrelated nature of this new claim caution against

granting leave to amend. Plaintiff waited over 10 months from originally filing this lawsuit

in March of 2019 before requesting to add this new and significant claim. The motion was

also filed more than 5 months after the deadline to amend pleadings freely, and only days

before the dispositive motion deadline in this case. Moreover, while plaintiff represents

only “discovering” the article alerting it to the alleged unfair marketing tactics in December

of 2019, as defendant points out, that article was actually published in May of 2018 on


                                             16
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 17 of 32



the very same blog that contains the Terra and EvoDesk articles. Therefore, a legitimate

concern exits as to whether plaintiff acted with “reasonable diligence” in seeking the

information allegedly leading to its new claim.

       More significantly, permitting this amendment to assert an entirely different kind

of legal claim at this late stage of the lawsuit would significantly prejudice defendant.

Indeed, plaintiff’s proposed, additional claim has little, if anything, to do with plaintiff’s

existing claims, legally or factually.      Factually, the claimed misconduct concerns

manipulation of the quality of backlinks to plaintiff’s website in an effort to lower its

ranking by search engines, not the substance of product reviews, much less the substance

of defendant’s Terra and EvoDesk articles that until now have been the only concern of

this lawsuit.4 Although potentially viable as a claim, it would certainly change the focus of

this lawsuit. Moreover, as discussed below, the court will grant summary judgment in favor

of defendant on plaintiff’s current claims. Therefore, granting plaintiff’s motion is the

difference between the end or the perpetuation of this lawsuit. In contrast, if the court

permits this new claim to be added, discovery will almost certainly need to be reopened

and the existing pre-trial and trial schedule will have to be struck and re-set. For all these

reasons, discretion at this late date supports requiring plaintiff to pursue this new and

entirely different claim in a separate lawsuit. Accordingly, the court will deny plaintiff’s

motion.




4
   See Blue Corona, What Does a Bad Backlink Look Like for SEO?, (Sept. 3, 2015)
https://www.bluecorona.com/blog/what-does-a-bad-backlink-look-like/.



                                             17
       Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 18 of 32



II. Motion for Summary Judgment

        Turning to the merits, plaintiff asserts four causes of action against defendant: (1)

defamation per se; (2) defamation; (2) tortious interference with existing contractual

relations; and (4) tortious interference with potential contractual relations. As explained

already, the basis for these claims are allegedly false statements made by defendant about

the operation of plaintiff’s desks in the Terra and EvoDesk articles. Defendant now brings

this motion for summary judgment, arguing that all of plaintiff’s claims must be dismissed.

        Summary judgment is appropriate if the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). Consistent with the factual summary above, the court will

view all facts and draw all reasonable inferences in the light most favorable to the non-

moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Even applying

this favorable standard in evaluating plaintiff’s claim, however, defendant has shown that

there are no genuine disputes of material facts and it is entitled to judgment as a matter of

law.



   A. Defamation Claims

        Defendant offers three separate grounds on which to dismiss plaintiff’s defamation

claims. (Def.’s Br. (dkt. #22) 2.) First, defendant argues that the statements made in the

articles are either opinion, true, or substantially true, and thus are not actionable. (Id.)

Second, defendant argues that the statements cannot reasonably be interpreted as charging

dishonorable, unethical, or unprofessional conduct in a profession, which defendant claims

is required for defamation in a business setting. (Id.) Third, defendant contends that

                                             18
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 19 of 32



plaintiff cannot show actual malice as is required given Next’s “limited public figure” status.

(Id.) In the court’s view, a reasonable trier of fact could find some of the statements in the

articles to be demonstrably false (e.g., that the Terra had no anti-collision protection) and

application of a “dishonorable, unethical, or unprofessional conduct” standard for public

comments made about a competitor’s product on which defendant bases its second

argument may be an overly generous reading of the legal standard under Wisconsin law.5

Accordingly, the court’s analysis will begin and end with the public figure privilege

argument.

       To prove defamation of a public figure, the plaintiff must demonstrate actual malice

to prevail. Torgerson v. Journal/Sentinel, Inc., 210 Wis. 2d 524, 536, 563 N.W.2d 472

(1997). This requirement is rooted in the First and Fourteenth Amendments of the U.S.

Constitution, which create a conditional constitutional privilege on the publication of

statements about public figures. Id. (citing Masson v. New Yorker Magazine, Inc. 501 U.S.




5
  In fairness, the Seventh Circuit observed in Isaksen v. Vermont Castings, Inc., 825 F.2d 1158 (7th
Cir. 1987), “[i]n a business setting the imputation, to count as defamation” under Wisconsin law
“must charge dishonorable, unethical, unlawful, or unprofessional conduct.” Id. at 1166. The
Isaksen court purported to draw this standard from Converters Equipment Corp. v. Condes Corp., 80
Wis.2d 257, 258 N.W.2d 712 (1977), but that opinion held only that “words spoken of an
individual or a corporation which charge dishonorable, unethical or unprofessional conduct in a
trade, business or profession are capable of a defamatory meaning.” Id. at 263. This statement
mirrors the Restatement of Torts, which explains that “[a] communication is defamatory if it tends
so to harm the reputation of another as to lower him in the estimation of the community or to deter
third persons from associating or dealing with him.” Restatement Torts 2d, § 559. That a statement
charging dishonorable, unethical, or unprofessional conduct is capable of defamatory meaning is at
least arguably not the same as a rule that a statement must charge dishonorable, unethical, unlawful,
or unprofessional conduct to amount to defamation in a business setting. Moreover, as best the
court can tell, the Isaksen standard has neither been adopted by a Wisconsin court nor reappeared
in a subsequent Seventh Circuit opinion, and there is no reason to address it here in light of the
dispositive nature of defendant’s public figure privilege defense.


                                                19
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 20 of 32



496, 510 (1991); New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964)). Public

figures are generally defined as those who are “intimately involved in the resolution of

important public questions.” Curtis Publishing Co. v. Butts, 388 U.S. 130, 164 (1975). An

individual “may achieve such pervasive fame or notoriety that he becomes a public figure

for all purposes and in all contexts,” or he may “voluntarily inject[] himself or [be] drawn

into a particular public controversy and thereby becomes a public figure for a limited range

of issues.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 351 (1974).


   1. Public Figure Status

       In the present case, defendant contends that Next is a limited purpose public figure

due to its involvement in the particular public controversy over the quality of standing

desks. (Def.’s Br. (dkt. #22) 22.) “Whether a plaintiff is a ‘public figure’ or simply a

private person is a question of federal constitutional law and Supreme Court rulings are

controlling.” Harris v. Quadracci, 48 F.3d 247, 250 (7th Cir. 1995). Nevertheless, in a

previous Wisconsin defamation action, the Seventh Circuit has explained that “because

the Supreme Court has not defined the precise contours of who constitutes a ‘public figure’

and because states are entitled to provide a broader, though no more constricted, meaning

to ‘public figures,’ resort to Wisconsin case law is appropriate in this diversity action.” Id.

(citing Restatement (Second) of Torts § 580A cmt. c (1977); Underwager v. Salter, 22 F.3d

730, 733-34 (7th Cir. 1994)).

       Specifically, the Seventh Circuit has approved the following three-part inquiry,

originally developed in Wisconsin courts, to determine whether a plaintiff is a limited

public figure in a defamation action:

                                              20
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 21 of 32



              (1) isolating the controversy at issue [and determining whether
              it was a controversy of substantial statewide public interest
              affecting persons beyond the immediate participants in
              dispute]; (2) examining the plaintiff's role in the controversy
              to be sure that it is more than trivial or tangential; and (3)
              determining if the alleged defamation was germane to the
              plaintiff's participation in the controversy.

Id. (quoting Van Straten v. Milwaukee Journal Newspaper-Publisher, 151 Wis. 2d 905, 447

N.W.2d 105 (Ct. App. 1989)) (alterations in original). Whether a plaintiff is a public

figure is a matter of law for the court to decide, and not an issue of fact left to the jury.

Bay View Packing Co. v. Taff, 198 Wis. 2d 653, 676, 543 N.W.2d 522 (Ct. App. 1995)

(citing Lewis v. Coursolle Broadcasting of Wis., Inc., 127 Wis.2d 105, 110, 377 N.W.2d 166

(1985)). The court must, therefore, examine each prong on summary judgment.


          a. Public Controversy

       A public controversy has been defined generally as a dispute that “has ‘an impact

outside of those immediately interested’ in the dispute.” Bay View Packing Co., 198 Wis.

2d at 679 (quoting Denny v. Mertz, 106 Wis. 2d 636, 650, 318 N.W.2d 141 (1982)). “[I]f

the issue was being debated publicly and if it had foreseeable and substantial ramifications

for non-participants, it was a public controversy.” Id. (quoting Waldbaum v. Fairchild

Publications, Inc., 627 F.2d 1287, 1297 (D.C. Cir. 1980)). A purely private dispute, such

as a celebrity divorce, does not qualify as a public controversy. See Time, Inc. v. Firestone,

424 U.S. 448, 454 (1976).

       Various courts have recognized that discussions over the quality of products may

qualify as public controversies. For example, in Steaks Unlimited, Inc. v. Deaner, 623 F.2d

264 (3d Cir. 1980), the Third Circuit held that a public controversy existed where Steaks,

                                             21
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 22 of 32



a retail meat company, engaged in a widespread advertising campaign to promote its sales

and defendant then made allegedly defamatory statements regarding the price and quality

of plaintiff’s beef. Id. at 266-68, 274. The court explained:

              Consumer reporting enables citizens to make better informed
              purchasing decisions. Regardless whether particular statements
              made by consumer reporters are precisely accurate, it is
              necessary to insulate them from the vicissitudes of ordinary
              civil litigation in order to foster the First Amendment goals . .
              . . Application of the public figure rule to sellers such as Steaks,
              which through advertising solicit the public's attention and
              seek to influence consumer choice, therefore serves the values
              underlying the First Amendment by insulating consumer
              reporters and advocates from liability unless they have abused
              their positions by knowingly or recklessly publishing false
              information.

Id. at 280. Similarly, in Quantum Elecs. Corp. v. Consumers Union of U.S., Inc., 881 F. Supp.

753 (D.R.I. 1995), the court explained that “consumer reporting involves matters of

particular interest to the public.” Id. at 764. The court ultimately held that a public

controversy existed regarding the “consumer reporting about the health and safety risks

associated with the use of [plaintiff’s] Panda Plus ozonator.” Id. at 765.

       Defendant argues that a public controversy existed over the quality of the Terra and

EvoDesk as compared to other standing desk options. (Def.’s Br. (dkt. #22) 22.) The

court agrees that the undisputed facts establish an ongoing, public debate existed regarding

the quality of standing desks. In particular, the articles and posts reviewing standing desks

from numerous publications show that there exists a “public debate” regarding the quality

of standing desks in general and of Next’s standing desks in particular. (See Def.’s PFOF

(dkt. #38) ¶¶ 52-68.) This debate is evinced in articles and posts discussing the quality of

standing desks from publications and websites such as The Wirecutter, Maximum PC, Digital

                                              22
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 23 of 32



Trends, and PC Gamer. (See id. ¶¶ 53-61.) Moreover, Next’s own public advertising -- which

included writing reviews of competitor’s standing desks, republishing favorable reviews of

its desks on its website, and responding to unfavorable reviews -- contributed to this public

controversy. (See id. ¶¶ 52-56, 62-68.) See Steaks Unlimited, Inc., 623 F.2d at 266-68

(finding existence of public controversy based solely on plaintiff’s own extensive advertising

campaign). This debate impacted individuals outside of those immediately interested in

the competitors’ critiques of each others’ desks through to consumers. See Steaks Unlimited,

Inc., 623 F.2d at 266-68, 280 (advertising aimed at affecting consumer choice qualified as

public controversy as it impacted individuals outside of those immediately interested).

Indeed, it was the consumers’ eyes and ears that both the trade magazines and competitors’

reviews obviously hoped to capture, whether in print or online.

       Plaintiff does not directly dispute that a public controversy existed, but rather

argues that this prong of the limited public figure test is not met because the controversy

was created by defendant’s own, allegedly defamatory statements.           This argument is

effective as far as plaintiff takes it, since “those charged with defamation cannot, by their

own conduct, create their own defense, by making the claimant a public figure.” Hutchinson

v. Proxmire, 443 U.S. 111, 135 (1979). “This requirement ensures that a defendant cannot

create its own controversy in order to claim First Amendment protection for its defamatory

statements. Rather, the defendant must have added its voice to the chorus that was already

discussing the controversy.” Quantum Elecs. Corp., 881 F. Supp. at 764 (internal quotations

and citations omitted). However, here, defendant produced articles in The Wirecutter from

2013 and 2015, both of which (1) discuss the quality of Next’s and other’s standing desks


                                             23
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 24 of 32



and (2) long predate the allegedly defamatory statements made by defendant on its blog

site. Having only added its voice to those already participating in a broader debate about

qualify, the defendant did not create the controversy.


          b. Plaintiff’s Role in Controversy

       The next prong of the limited public figure test is whether the plaintiff plays more

than a trivial or tangential role in the public controversy. See Harris, 48 F.3d at 250. This

prong may be satisfied where a person has “thrust themselves to the forefront of particular

public controversies in order to influence the resolution of the issues involved.” Bay View

Packing Co., 198 Wis. 2d at 682 (quoting Gertz, 418 U.S. at 345). For example, in Steaks,

a retail meat company’s ad campaign regarding its sales was held to have thrust plaintiff

into the public debate regarding the quality of its meat. Steaks, 623 F.2d at 273-74.

Similarly, in Quantum Electronics Corp., the court held that plaintiff had been an active

participant in a public controversy over the health and safety risks of ozonators by

reprinting reviews of its ozonator product in its promotional materials, sending

promotional literature to prospective customers, and soliciting defendant’s review of its

products. Quantum Electronics Corp., 881 F. Supp. at 765.

       Here, there can be little doubt on the factual record that plaintiff also inserted itself

into the public controversy regarding the quality of standing desks, including its Terra and

EvoDesk. First, Next’s own promotional materials made representations as to the quality

of its desks. Second, plaintiff highlighted positive product reviews of the Terra and the

EvoDesk on its website, as well as actively contested negative product reviews by others.

Third, plaintiff published its own reviews of competing products, including defendant’s

                                              24
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 25 of 32



standing desk.

       Similarly, plaintiff’s attempt to minimize its role in the controversy by reference to

legal citations is unpersuasive. For example, Bruno & Stillman, Inc. v. Globe Newspaper Co.,

633 F.2d 583 (1st Cir. 1980), simply stands for the general proposition that “the mere

selling of products” does not create a public controversy per se, and courts must make a

particularized inquiry into the existence of a public controversy or public figure. Id. at 589-

90. For reasons just explained, plaintiff does not survive such a particularized inquiry on

this record. Moreover, Bruno is factually distinguishable. Although the plaintiff in that

case was found not to be a public figure, the court specifically stated that other than the

allegedly defamatory articles discussing the quality of plaintiff’s boats, “we know little or

nothing of ongoing private controversies, not to mention public ones.” Id. at 591. In

contrast, the defendant here has pointed to undisputed evidence of an ongoing, public

debate regarding standing desks in which plaintiff actively participated.


          c. Defamatory Statements Germane to Controversy

       The third and final prong asks whether the allegedly defamatory statements were

germane to the public controversy identified. See Harris, 48 F.3d at 250. Here, the public

controversy was over the quality of standing desks, including the Terra and EvoDesk review

articles at issue. Accordingly, the alleged defamatory statements by defendant about those

desks were made “in connection with and to emphasize” the discussion regarding the

quality of standing desks, which could hardly be more germane to that public controversy.

       In sum, because defendant has demonstrated that (1) a public controversy existed

over the quality of standing desks; (2) plaintiff had thrust itself into that debate; and (3)

                                              25
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 26 of 32



the alleged defamatory statements were germane to the controversy, the court is satisfied

that plaintiff is a “limited public figure” for purposes of considering allegedly defamatory

statements.   Accordingly, plaintiff can only prevail if it can prove that the allegedly

defamatory statements were made with “actual malice.” See Torgenson, 210 Wis. 2d at 536;

New York Times Co., 376 U.S. at 279-80.


       2. Actual Malice

       Defendant argues that no reasonable jury could find in plaintiff’s favor because

plaintiff has presented no evidence that any of its allegedly defamatory statements were

made with actual malice. (Def.’s Br. (dkt. #22) 22.) To prove actual malice, a plaintiff

must demonstrate that the defendant had knowledge that the statement was false or acted

with reckless disregard of whether it was false or not. New York Times Co., 376 U.S. at 279-

80. “Knowledge of falsity means that the defendant was actually aware that the contested

publication was false” while “[r]eckless disregard of the truth or falsity of a publication

occurs when the defendant in fact entertained serious doubts as to its truth, or a high

degree of awareness of its probable falsity.” Harris, 48 F.3d at 247 (internal citations,

quotations, and alterations omitted).     “The focus is upon the defendant's attitude

pertaining to the truth or falsity of the published statements rather than upon any

hatefulness or ill-will.” Van Straten v. Milwaukee Journal Newspaper-Publisher, 151 Wis. 2d

905, 917, 447 N.W.2d 105, 110 (Ct. App. 1989) (citing Cantrell v. Forest City Pub. Co., 419

U.S. 245, 252 (1974)).

       Here, plaintiff alleges that defendant acted with actual malice in publishing the

articles, but none of the facts asserted by plaintiff -- even accepted as true -- support a

                                            26
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 27 of 32



reasonable finding that defendant subjectively knew that either of the two articles at issue

contained actual falsehoods or had a high degree of awareness of its probable falsity. First,

plaintiff points out that Knighton acknowledged favorable reviews drive sales up and

“highly ranked” negative reviews hurt sales. (Pl.’s Opp’n (dkt. #31) 29.) Yet Knighton’s

awareness of this commonsense fact does not demonstrate actual malice. At most, this

observation shows defendant’s interest in competition, which is a given in many such

limited public figure disputes.

       Second, plaintiff references the fact that Knighton acknowledged receiving assembly

instructions for the Terra desk, which describe its anti-collision and overload protections.

(Id.) Again, that Knighton received the assembly instructions does not prove he read them,

nor that he was subjectively aware of the representations contained therein. Even if a trier

of fact could reasonably infer that he had, there is no dispute that Knighton performed his

own tests to ascertain whether the Terra had an anti-collision system or overload

protection, and he concluded from those tests that it did not. Specifically, Knighton placed

360 pounds of weight on the desk to see if the overload protection would engage; pressed

on the corners of the desk while the lifting mechanism was engaged to see if it had collision

avoidance and would stop; and visually examined the desk and saw that it did not have an

anti-collision dongle. Although plaintiff disputes the objective accuracy and efficacy of

these tests, it does not dispute that they occurred.

       Certainly, viewing the facts in the light most favorable to plaintiff and accepting

plaintiff’s assertion that the tests were flawed, some of Knighton’s pronouncements in and

publication of the Terra article based on his flawed tests, and contrary to the


                                             27
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 28 of 32



representations in plaintiff’s instruction manual, could reasonably be found to constitute

negligence. However, “[n]egligence . . . is not enough” to constitute actual malice, and

“[r]eckless conduct is not measured by whether a reasonably prudent man would have

published, or would have investigated before publishing.” Woods v. Evansville Press Co., 791

F.2d 480, 485 (7th Cir. 1986) (quoting St. Amant v. Thompson, 390 U.S. 727, 731 (1968)).

While actual malice may be found where the defendant failed to “investigate or

independently verify disputed or questionable factual assertions,” id., here, whatever his

other failings in analysis or conclusions, Knighton did independently investigate the

existence of the anti-collision and overload protections. And a failure not to investigate

“enough” or to the satisfaction of the plaintiff does not remove a statement from the

protection of the limited public figure privilege. See Biskupic v. Cicero, 2008 WI App 117,

¶ 32, 313 Wis. 2d 225, 756 N.W.2d 649 (rejecting plaintiff’s argument that defendants’

failure to spend additional time investigating amounted to actual malice, and noting that

the “[f]ailure to investigate an allegation, standing alone, is not sufficient to show

subjective doubts exist”).    On these facts, therefore, no reasonable factfinder could

conclude that defendant “in fact entertained serious doubts as to its truth, or a high degree

of awareness of its probable falsity.” Harris, 48 F.3d at 247.

       Third, plaintiff notes that Knighton admitted that he never contacted JieCang to

confirm that the main purpose of its adoption of a two-board system was cost savings.

Defendant asserts that Knighton had no obligation to confirm his own opinion as to

JieCang’s reasons for using a two-board system, especially having based that opinion on a

conversation with an experienced electronics manufacturer, who explained the reason for


                                             28
     Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 29 of 32



using the system would primarily be for cost savings. (Def.’s Supp. PFOF (dkt. #40) ¶

15.) This provided at least a reasonable basis for defendant’s statement regarding use of

the two board system in the article, and regardless, defendant’s failure to confirm his

opinion with JieCang is not enough for a reasonable trier of fact to find actual malice.

       Fourth, plaintiff points out that defendant never actually tested any accessories on

the EvoDesk. In response, defendant maintains that its statement that the placement of

the EvoDesk frame is “a problem for users who plan to mount accessories” is true.

Moreover, defendant was not required to test or mount accessories to conclude based on

Knighton’s own expertise that doing so could be problematic based on the EvoDesk design.

       Fifth, plaintiff points out that Knighton admitted he does not level standing desks

before testing their stability. One could perhaps infer that the desks would have been more

stable if he had done so, but again even granting this inference, plaintiff fails to explain

how Knighton’s failure to level the desks would permit a reasonable trier of fact to find

that defendant’s statements were made with actual knowledge of their falsity or reckless

disregard for the truth.

       Finally, plaintiff notes that Knighton testified that he did not remember whether

Christopher, a Next representative with whom he spoke on the phone, stated he was with

management. Still, this testimony does not conflict with Knighton’s statement in the Terra

article that “[i]t wasn’t until I called and left a message for management that someone at

NextDesk acknowledged [information on its website] was incorrect.” (Compl., Ex. A (dkt.

#2-1) 3.) Indeed, consistent with the statement in the article, Knighton testified in his

deposition that he “left a voice mail for management to call,” and Christopher called him


                                            29
       Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 30 of 32



back and apologized. (Knighton Dep. (dkt. #31-12) 185:21-186:18.)

        In sum, even accepting plaintiff’s proposed facts as true, it has failed to proffer

sufficient evidence for a reasonable jury to find that defendant acted with actual malice in

making the statements at issue in the Terra or EvoDesk articles. Therefore, plaintiff’s

defamation claims are not actionable and will be dismissed.



   B. Tortious Interference with Existing or Prospective Contracts

        This leaves plaintiff’s claims that defendant’s publication of the Terra article and

EvoDesk article tortuously interfered with plaintiff’s existing and prospective contractual

relations. Defendant argues that plaintiff’s claims must fail because: (1) there is no

evidence of a contract or prospective contractual relationship with any third party; (2) the

statements contained in the articles are protected by the privilege of honesty; (3) the

statements contained in the articles are matters of public concern and are, therefore,

protected by the constitutional privilege; and (4) BTOD and Next are competitors, and

BTOD’s statements are protected by the competition privilege. (Def.’s Br. (dkt. #22) 27-

29.)

        Given the court’s earlier discussion of the constitutional public figure privilege, the

court will again begin with defendant’s third argument. Defendant does not cite to, nor

could the court locate, any controlling case specifically applying the public figure privilege

to tortious interference claims. However, case law does suggest that the privilege extends

beyond the defamation context. In Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988),

the Supreme Court held that “public figures and public officials may not recover for the

tort of intentional infliction of emotional distress by reason of publications . . . without
                                              30
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 31 of 32



showing in addition that the publication contains a false statement of fact which was made

with ‘actual malice.’” Id. at 56. As one circuit court observed, “[f]ollowing the Supreme

Court's lead in Falwell, the circuit courts have likewise imposed the actual-malice standard

on other tort claims predicated on defamatory speech, recognizing that a plaintiff may not

avoid the protection afforded by the Constitution . . . merely by the use of creative

pleading.” Compuware v. Moody's Investors Servs., Inc., 499 F.3d 520, 530 (6th Cir.2007)

(internal quotations omitted); see also Unelko Corp. v. Rooney, 912 F.2d 1049, 1058 (9th Cir.

1990) (holding that plaintiff’s tortious interference claims and product disparagement

claims were “subject to the same first amendment requirements that govern actions for

defamation”); Jefferson County Sch. Dist. v. Moody's Investor's Services, Inc., 175 F.3d 848, 856-

58 (10th Cir. 1999) (rejecting tortious interference claims based on speech protected by

the First Amendment); Beverly Hills Foodland, Inc. v. United Food and Commercial Workers

Union, Local 655, 39 F.3d 191, 196 (8th Cir. 1994) (holding that the actual malice standard

required for an actionable defamation claim “must equally be met for a tortious

interference claim based on the same conduct or statements”).

       While the Seventh Circuit appears not to have yet applied the constitutional public

figure privilege to tortious interference claims, it has extended other First Amendment

doctrines to provide a privilege against claims of tortious inference. See Havoco of Am., Ltd.

v. Hollobow, 702 F.2d 643, 649 (7th Cir.1983) (applying Noerr-Pennington doctrine to

protect the First Amendment right to petition the government for redress against claims

of tortious interference with business relationships). Accordingly, the court concludes that

the First Amendment public figure privilege applies to claims alleging tortious interference


                                               31
      Case: 3:19-cv-00217-wmc Document #: 45 Filed: 06/10/20 Page 32 of 32



with contractual relations. Because the court concluded above that the privilege applies

here, and that plaintiff has failed to proffer evidence of actual malice to overcome the

privilege, plaintiff’s tortious interference claims must also be dismissed.



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff Next Technologies, Inc.’s, motion to amend its complaint (dkt. #25) is
          DENIED.

       2) Defendant Beyond the Office Door’s motion for summary judgment (dkt. #21)
          is GRANTED.

       3) Plaintiff’s unopposed motion to extend certain deadlines (dkt. #44) is DENIED
          as moot.

       Entered this 10th day of June, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                             32
